Citation Nr: 0312984	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  97-32 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1970 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision that denied 
service connection for bilateral hearing loss.  The veteran 
filed a notice of disagreement in May 1997.  In September 
1997, the RO issued a statement of the case.  Thereafter, in 
November 1997, the veteran filed a substantive appeal.  

In July 2002, the Board requested additional development of 
the claim, pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  In 
this regard, in November 2002, the veteran was afforded a VA 
audiological examination.  A copy of such examination report 
was associated with the claims file.  In February 2003, the 
Board advised the veteran that it had received the additional 
evidence and provided him an opportunity to submit additional 
evidence or argument in response to the new evidence.  In a 
response received in March 2003, the veteran reported that he 
had no additional evidence to submit and wished for the Board 
to proceed with regard to claims for hearing loss and 
tinnitus.  While the claim for service connection for hearing 
loss is properly before the Board on appeal, it is apparent 
from the veteran's letter that he also claims service 
connection for tinnitus.  Accordingly, this issue is referred 
to the RO for appropriate development.  


REMAND

At the outset, the Board notes the RO last considered the 
claim on appeal in November 2001, at which time it issued a 
supplemental statement of the case.  Pursuant to the Board's 
development, additional evidence, consisting of the 
aforementioned report of a November 2002 VA examination, has 
been added to the record.  However, the Board is unable to 
adjudicate the claim on appeal on the basis of such evidence 
at this time.  

In this regard, the Board notes that the jurisdiction 
conferred upon the Board by 38 C.F.R. § 19.9 to adjudicate 
claims on the basis of evidence developed by the Board, but 
not reviewed by the RO, has recently been held to be invalid.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In view of the above-cited 
decision, and to avoid any prejudice to the veteran (see 
Bernard v. Brown, 4 Vet. App. 384 (1995), the matter on 
appeal must be returned to the RO for consideration of the 
claim in light of all additional evidence added to the record 
since the November 2001 supplemental statement of the case.  
Under the circumstances of this case, the Board finds that a 
remand of this matter is the most appropriate course of 
action, at this juncture.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions: 

1.  The RO should readjudicate the claim 
on appeal in light of all pertinent 
evidence and legal authority.  The RO 
must provide full reasons and bases for 
its determinations.

2.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate SSOC (to include citation to 
and discussion of pertinent VCAA laws and 
regulations, and clear reasons and bases 
for the RO's determinations) and afford 
the appellant and his representative the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




